DETAILED ACTION
1.	This Non-Final Office Action is in response to the Appeal Brief filed August 2, 2021.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
3.	Claim 17 objected to because of the following informalities:  first line should be “a” gas turbine engine.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 1, 5 and 17 is/are rejected under 35 U.S.C. 102 as being anticipated by the Pearson reference (US Patent Publication No. 2017/0362943).
6.	Regarding claim 1, the Pearson reference discloses:
an airfoil (FIG. 4) comprising:
an airfoil section (FIG. 4) having a ceramic airfoil wall (122) defining a suction side (112) and a pressure side (110), and an interior cavity (132, 134, 136) in the airfoil section (FIG. 4); and
a rib (128, 130) spanning across the interior cavity (FIG. 4) and connecting the suction side (112) and the pressure side (110), the rib (128, 130) having a thermal conductance element (120) that is configured to conduct heat away from the suction side (112) and the pressure side (110) [Paragraph 0048] the thermal conductance element (128) having a first thermal conductivity (K1), the ceramic airfoil wall (122) having a second thermal conductivity (K2), and the first thermal conductivity (K1) is greater than the second thermal conductivity (K2) by a factor of at least 1.5 [Paragraph 0048]. 
7.	Regarding claim 5, the Pearson reference further discloses:
wherein the thermal conductance element (128) has a central wall that spans between first and second side edges (FIG. 4), the first side edge has a first flange at which the thermal conductance element meets the suction side of the ceramic airfoil wall, and the second side edge has a second flange at which the thermal conductance element meets the pressure side (FIG. 4).
8.	Regarding claim 17, the Pearson reference discloses:
a gas turbine engine (14) comprising: 
a compressor section (22, 24);
a combustor (26) in fluid communication with the compressor section (FIG. 1); and 
a turbine section (28, 30) in fluid communication with the combustor (FIG. 1), the turbine section (28, 30) including,
an airfoil (FIG. 4) including an airfoil section (FIG. 4) having a ceramic airfoil wall (122) defining a suction side (112) and a pressure side (110), and an interior cavity (132, 134, 136) in the airfoil section (FIG. 4); and a rib (128, 130) spanning across the interior cavity (FIG. 4) and connecting the suction side (112) and the pressure side (110), the rib (128, 130) having a thermal conductance element (120) that is configured to conduct heat away from the suction side (112) and the pressure side (110) [Paragraph 0048] the thermal conductance element (120) having a first thermal conductivity (K1), the ceramic airfoil wall (122) having a second thermal conductivity (K2), and the first thermal conductivity (K1) is greater than the second thermal conductivity (K2) by a factor of at least 1.5 [Paragraph 0047]. 
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


10.	Claims 2-4, 6, 10-15, 19 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Pearson reference in view of the Vance reference (US Patent Publication No. 2008/0025846).
11.	Regarding claim 2, the Pearson reference further discloses:
wherein the thermal conductance element (128) is a ceramic [Paragraph 0045].
The Pearson reference discloses the invention as essentially claimed.  However, the Pearson reference fails to disclose that the ceramic is monolithic.
The  Vance reference teaches it is conventional in the art of ceramic inserts for airfoils for gas turbine engines to provide as taught in [Paragraph 0018] of a ceramic rib (37) that is monolithic [Paragraph 0018].  Such configurations/structures provide the advantage of a tube shape (44) that can be connected to the surrounding walls (FIG. 6).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the airfoil of the Thomas reference, such that the airfoil further includes a monolithic ceramic, as clearly suggested and taught by the Vance reference, in order to provide the advantage of a tube shape (44) that can be connected to the surrounding walls (FIG. 6).  
12.	Regarding claim 3, the Pearson reference fails to disclose:
wherein the monolithic ceramic is selected from SiC, SriN4, and combinations thereof.
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use a thermal conductance element that is a monolithic ceramic selected from SiC, Si3N4, and combinations thereof, since it has been held to be within the 
13.	Regarding claim 4, the Pearson reference further discloses:
wherein the ceramic airfoil wall is a ceramic matrix composite [Paragraph 0045].
14.	Regarding claim 6, the Pearson reference fails to disclose:
wherein the rib includes a forward side ceramic matrix composite skin, an aft side ceramic matrix composite skin, and the thermal conductance element is between the forward side ceramic matrix composite skin and the aft side ceramic matrix composite skin.
The Vance reference teaches it is conventional in the art of ceramic matrix composite airfoils to provide as taught in (FIG. 4) wherein the rib (37) includes a forward side ceramic matrix composite skin (FIG. 4—forward part of walls 26 and 28), an aft side ceramic matrix composite skin (FIG. 4—aft part of walls 26 and 28), and the thermal conductance element (36) is between the forward side ceramic matrix composite skin and the aft side ceramic matrix composite skin (FIG. 4).  Such configurations/structures would allow the stitch material to be selected considering its coefficient of thermal expansion, among other properties, in order to affect the relative amount of thermal expansion between the stitch and the airfoil walls during various phases of operation of the article [Paragraph 0024].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the airfoil of the Pearson reference, such that the airfoil further includes wherein the rib includes a forward side ceramic matrix composite skin, an aft side ceramic matrix composite skin, and the thermal conductance element is between the forward side ceramic matrix composite skin and the aft side ceramic matrix composite skin, as clearly suggested and taught by the Vance reference, in order to allow the stitch material to be selected considering its coefficient of thermal expansion, among other properties, in order to 
15.	Regarding claim 10, the Pearson reference discloses:
an airfoil (FIG. 4) comprising:
an airfoil section (FIG. 4) having a ceramic matrix composite airfoil wall (122) [Paragraph 0045] defining a suction side (112) and a pressure side (110), and an interior cavity (132, 134, 136) in the airfoil section (FIG. 4); and
a rib (128, 130) spanning across the interior cavity (132, 134, 136) and connecting the suction side (112) and the pressure side (110).
The Pearson reference discloses the invention as essentially claimed.  However, the Pearson reference fails to disclose wherein the rib having a forward side ceramic matrix composite skin, an aft side ceramic matrix composite skin, and a monolithic ceramic core between the forward side ceramic matrix composite skin and the aft side ceramic matrix composite skin.  
The Vance reference teaches it is conventional in the art of ceramic matrix composite airfoils to provide as taught in (FIG. 4) wherein the rib (37) having a forward side ceramic matrix composite skin (FIG. 4—forward part of walls 26 and 28), an aft side ceramic matrix composite skin (FIG. 4—aft part of walls 26 and 28), and a monolithic [Paragraph 0018] ceramic core (36) between the forward side ceramic matrix composite skin and the aft side ceramic matrix composite skin (FIG. 4).  Such configurations/structures would allow the stitch material to be selected considering its coefficient of thermal expansion, among other properties, in order to affect the relative amount of thermal expansion between the stitch and the airfoil walls during various phases of operation of the article [Paragraph 0024].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the airfoil of the Pearson reference, such that the airfoil further includes wherein the rib having a forward side ceramic matrix composite skin, an aft side 
16.	Regarding claim 11, the Pearson reference further discloses:
wherein the forward side ceramic matrix composite skin and the aft side ceramic matrix composite skin both are formed of SiC fibers disposed in a SiC matrix.
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use wherein the forward side ceramic matrix composite skin and the aft side ceramic matrix composite skin both are formed of SiC fibers disposed in a SiC matrix, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for in the intended use as a matter of obvious design choice.  MPEP 2144.07.  
17.	Regarding claim 12, the Pearson reference fails to disclose:
where the monolithic ceramic core is selected from SiC, SCN4, and combinations thereof.
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use a thermal conductance element that is a monolithic ceramic selected from SiC, Si3N4, and combinations thereof, since it has been held to be within the 
general skill of a worker in the art to select a known material on the basis of its suitability for in the intended use as a matter of obvious design choice.  MPEP 2144.07.  
18.	Regarding claim 13, the Pearson reference fails to disclose:

The Vance reference teaches it is conventional in the art of ceramic matrix composite airfoils to provide as taught in (FIG. 4) wherein the forward side ceramic matrix composite skin the aft ceramic matrix composite skin each extend beyond the rib and circumscribe respective first and second sub-cavities (FIG. 4).  Such configurations/structures would allow the stitch material to be selected considering its coefficient of thermal expansion, among other properties, in order to affect the relative amount of thermal expansion between the stitch and the airfoil walls during various phases of operation of the article [Paragraph 0024].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the airfoil of the Pearson reference, such that the airfoil further includes wherein the forward side ceramic matrix composite skin and the aft side ceramic matrix composite skin each extend beyond the rib and circumscribe respective first and second sub-cavities, as clearly suggested and taught by the Vance reference, in order to allow the stitch material to be selected considering its coefficient of thermal expansion, among other properties, in order to affect the relative amount of thermal expansion between the stitch and the airfoil walls during various phases of operation of the article [Paragraph 0024]. 
19.	Regarding claim 14, the Pearson reference further discloses:
wherein the ceramic core has a first thermal conductivity (K1), the ceramic matrix composite airfoil wall has a second thermal conductivity (K3) and that the first thermal conductivity is greater than the second thermal conductivity by a factor of 1.5 to 3.5 [Paragraph 0048].  
The Pearson reference discloses the invention as essentially claimed.  However, the Thomas reference fails to disclose that the ceramic core is monolithic.  

Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the airfoil of the Pearson reference, such that the airfoil further includes wherein the monolithic ceramic core, as clearly suggested and taught by the Vance reference, in order to allow the stitch material to be selected considering its coefficient of thermal expansion, among other properties, in order to affect the relative amount of thermal expansion between the stitch and the airfoil walls during various phases of operation of the article [Paragraph 0024]. 
20.	Regarding claim 15, the Pearson reference fails to disclose:
wherein the ceramic core has a central wall that spans between first and second side edges, the first side edge has a first flange at which the monolithic ceramic core meets the suction side of the ceramic matrix composite airfoil wall, and the second side 
edge has a second flange at which the ceramic core meets the pressure side of the ceramic matrix composite airfoil wall.
The Vance reference teaches it is conventional in the art of ceramic matrix composite airfoils to provide as taught in (FIG. 4) wherein the monolithic [Paragraph 0018] ceramic core (36) has a central wall that spans between first and second side edges (FIG. 4), the first side edge has a first flange at which the monolithic ceramic core meets the suction side of the ceramic matrix composite airfoil wall, and the second side edge has a second flange at which the ceramic core meets the pressure side of the ceramic matrix composite airfoil wall (FIG. 4).  Such configurations/structures would allow the stitch material to be selected considering its 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the airfoil of the Pearson reference, such that the airfoil further includes wherein the monolithic ceramic core has a central wall that spans between first and second side edges, the first side edge has a first flange at which the monolithic ceramic core meets the suction side of the ceramic matrix composite airfoil wall, and the second side edge has a second flange at which the ceramic core meets the pressure side of the ceramic matrix composite airfoil wall, as clearly suggested and taught by the Vance reference, in order to allow the stitch material to be selected considering its coefficient of thermal expansion, among other properties, in order to affect the relative amount of thermal expansion between the stitch and the airfoil walls during various phases of operation of the article [Paragraph 0024]. 
21.	Regarding claim 19, the Pearson reference fails to disclose:
wherein the rib includes a forward side ceramic matrix composite skin, an aft side ceramic matrix composite skin, and the thermal conductance element is between the forward side ceramic matrix composite skin and the aft side ceramic matrix composite skin, and wherein the thermal conductance element has a central wall that spans between first and second side edges, the first side edge has a first flange at which the thermal conductance element meets the suction side of the ceramic airfoil wall, and the second side edge has a second flange at which the thermal conductance element meets the pressure side.
The Vance reference teaches it is conventional in the art of ceramic matrix composite airfoils to provide as taught in (FIG. 4) wherein the rib (37) includes a forward side ceramic matrix composite skin (FIG. 4—forward part of walls 26 and 28), an aft side ceramic matrix composite skin (FIG. 4—aft part of walls 26 and 28), and the thermal conductance element (36) is between the forward side ceramic matrix composite skin and the aft side ceramic matrix 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the airfoil of the Pearson reference, such that the airfoil further includes wherein the rib includes a forward side ceramic matrix composite skin, an aft side ceramic matrix composite skin, and the thermal conductance element is between the forward side ceramic matrix composite skin and the aft side ceramic matrix composite skin, and wherein the thermal conductance element has a central wall that spans between first and second side edges, the first side edge has a first flange at which the thermal conductance element meets the suction side of the ceramic airfoil wall, and the second side edge has a second flange at which the thermal conductance element meets the pressure side , as clearly suggested and taught by the Vance reference, in order to allow the stitch material to be selected considering its coefficient of thermal expansion, among other properties, in order to affect the relative amount of thermal expansion between the stitch and the airfoil walls during various phases of operation of the article [Paragraph 0024]. 
22.	Regarding claim 21, the Pearson reference fails to disclose:
wherein the rib has a forward side ceramic matrix composite skin, an aft side ceramic matrix composite skin, and the thermal conductance element is between the forward side 
The Vance reference teaches it is conventional in the art of ceramic matrix composite airfoils to provide as taught in (FIG. 4) wherein the rib (37) includes a forward side ceramic matrix composite skin (FIG. 4—forward part of walls 26 and 28), an aft side ceramic matrix composite skin (FIG. 4—aft part of walls 26 and 28), and the thermal conductance element (36) is between the forward side ceramic matrix composite skin and the aft side ceramic matrix composite skin (FIG. 4), and wherein the thermal conductance element (36) is a monolithic ceramic [Paragraph 0018].  Such configurations/structures would allow the stitch material to be selected considering its coefficient of thermal expansion, among other properties, in order to affect the relative amount of thermal expansion between the stitch and the airfoil walls during various phases of operation of the article [Paragraph 0024].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the airfoil of the Pearson reference, such that the airfoil further includes wherein the rib includes a forward side ceramic matrix composite skin, an aft side ceramic matrix composite skin, and the thermal conductance element is between the forward side ceramic matrix composite skin and the aft side ceramic matrix composite skin, such that the airfoil further includes a monolithic ceramic core, as clearly suggested and taught by the Vance reference, in order to allow the stitch material to be selected considering its coefficient of thermal expansion, among other properties, in order to affect the relative amount of thermal expansion between the stitch and the airfoil walls during various phases of operation of the article [Paragraph 0024] and isolation of the metallic foil from the ceramic matrix composite materials of the airfoil body [Paragraph 0060].
23.	Regarding claim 22, the Pearson reference further discloses:
	wherein the rib divides the interior cavity into first and second sub-cavities, the forward side ceramic matrix composite skin circumscribing the forward sub-cavity so as to define a full 
The Vance reference teaches it is conventional in the art of ceramic matrix composite airfoils to provide as taught in (FIG. 4) wherein the rib divides the interior cavity into first and second sub-cavities, the forward side ceramic matrix composite skin circumscribing the forward sub-cavity so as to define a full circumferential border thereof, and the aft side ceramic matrix composite skin circumscribing the second sub-cavity so as to define a full circumferential border thereof (FIG. 4).  Such configurations/structures would allow the stitch material to be selected considering its coefficient of thermal expansion, among other properties, in order to affect the relative amount of thermal expansion between the stitch and the airfoil walls during various phases of operation of the article [Paragraph 0024].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the airfoil of the Pearson reference, such that the airfoil further includes wherein the rib divides the interior cavity into first and second sub-cavities, the forward side ceramic matrix composite skin circumscribing the forward sub-cavity so as to define a full circumferential border thereof, and the aft side ceramic matrix composite skin circumscribing the second sub-cavity so as to define a full circumferential border thereof, as clearly suggested and taught by the Vance reference, in order to allow the stitch material to be selected considering its coefficient of thermal expansion, among other properties, in order to affect the relative amount of thermal expansion between the stitch and the airfoil walls during various phases of operation of the article [Paragraph 0024].
24.	Regarding claim 23, the Pearson reference further discloses:
	wherein the ceramic airfoil wall (122) is a ceramic matrix composite [Paragraph 0045], and the thermal conductance element (120) abuts the ceramic airfoil wall (FIG. 4).  
25. 	Regarding claim 24, the Pearson reference fails to disclose:

It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use wherein the monolithic ceramic is SiC and is, by volume, predominantly of an alpha polymorph of SiC, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for in the intended use as a matter of obvious design choice.  MPEP 2144.07.  
26.	Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Pearson reference in view of the Thomas reference (US Patent Publication No. 2016/0177743).
27.	Regarding claim 7, the Pearson reference fails to disclose:
wherein the airfoil section extends over a radial span, and the thermal conductance element substantially fully extends the radial span.
The Thomas reference teaches it is conventional in the art of CMC airfoils to provide as taught in [Paragraph 0032] wherein the airfoil section extends over a radial span (FIG. 1), and the thermal conductance element (52) substantially fully extends the radial span [Paragraph 0032—“extend through the core (30)”].  Such configurations/structures would allow for reinforcement [Paragraph 0032].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the airfoil of the Pearson reference, such that the airfoil further includes wherein the airfoil section extends over a radial span, and the thermal conductance element substantially fully extends the radial span, as clearly suggested and taught by the Thomas reference, in order to allow for reinforcement [Paragraph 0032].  
28.	Regarding claim 20, the Pearson reference further discloses:
the thermal conductance element (120) has a first thermal conductivity (K1), the ceramic airfoil wall (122) has a second thermal conductivity (K2) and the first thermal conductivity is greater than the second thermal conductivity by a factor of 1.5 to 3.5 [Paragraph 0048]. 

The Thomas reference teaches it is conventional in the art of ceramic matrix composite airfoils to provide as taught in [Paragraph 0032] wherein the airfoil section extends over a radial span (FIG. 1), the thermal conductance element (52) substantially fully extends the radial span [Paragraph 0032—“extend through the core (30)”].  Such configurations/structures would allow for reinforcement [Paragraph 0032].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the airfoil of the Pearson reference, such that the airfoil further includes wherein the airfoil section extends over a radial span, and the thermal conductance element substantially fully extends the radial span, as clearly suggested and taught by the Thomas reference, in order to allow for reinforcement [Paragraph 0032].  
29.	Claim 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Pearson reference.
30.	Regarding claim 9, the Pearson reference fails to disclose:
wherein the factor is up to 3.5.
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use a factor that is up to 3.5, since it has been held that where the 
general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).
31.	Regarding claim 18, the Pearson reference further discloses:
the ceramic airfoil wall is a ceramic matrix composite [Paragraph 0045].
The Pearson reference discloses the invention as essentially claimed.  However, the Pearson reference fails to disclose wherein the thermal conductance element is a monolithic ceramic selected from SiC, Si3N4, and combinations thereof.  

general skill of a worker in the art to select a known material on the basis of its suitability for in the intended use as a matter of obvious design choice.  MPEP 2144.07.  
32.	Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Pearson reference in view of the Vance reference and further in view of the Thomas reference.    
33.	Regarding claim 16, the Pearson reference fails to disclose:
wherein the airfoil section extends over a radial span, and the ceramic core substantially fully extends the radial span.
The Thomas reference teaches it is conventional in the art of CMC airfoils to provide as taught in [Paragraph 0032] wherein the airfoil section extends over a radial span (FIG. 1), and the ceramic core (52) substantially fully extends the radial span [Paragraph 0032—“extend through the core (30)”].  Such configurations/structures would allow for reinforcement [Paragraph 0032].
 The combination of the Pearson reference and the Thomas reference discloses the invention as essentially claimed.  However, the modified Pearson reference fails to disclose that the ceramic core is monolithic.  
The Vance reference teaches it is conventional in the art of ceramic inserts for airfoils for gas turbine engines to provide as taught in [Paragraph 0018] of using a core (36) that is monolithic ceramic [Paragraph 0018].  Such configurations/structures would allow the stitch material to be selected considering its coefficient of thermal expansion, among other properties, in order to affect the relative amount of thermal expansion between the stitch and the airfoil walls during various phases of operation of the article [Paragraph 0024].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the airfoil of the Pearson reference, such that the airfoil 
Response to Arguments
34.	In order to more fully reject the pending claims additional prior art has been located to disclose and teach that the subject matter of the pending claims is not in condition for allowance.  The new references obviate the discussion concerning optimization of ranges since they directly disclose the ranges presented in the pending claims.  Furthermore, a new reference has been located teaching a monolithic ceramic part thereby obviating the arguments and discussion with respect to the previous prior art.  Accordingly, all claims stand rejected.    
Conclusion
35.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/JACOB M AMICK/Primary Examiner, Art Unit 3747